DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10, 893, 391.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 893, 391 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 of U.S. Patent No. 10, 893, 391, they both recite
	A system for tracking and monitoring persons, comprising (A system for tracking and monitoring persons, comprising): 
	a user computing device (“UCD”) that comprises a user interface (a user computing device (“UCD”) that comprises a user interface);
	a wearable computing device (“WCD’) configured to be worn by a user and generate primary input data associated with the user, the primary input data comprises a userID of the user (a wearable computing device (“WCD’) configured to be worn by a user and generate primary input data associated with the user, the primary input data comprises a userID of the user); 

	communicatively coupled to the WCD, configured to generate secondary input data associated with the user and receive primary input data from the WCD (communicatively coupled to the WCD, configured to generate secondary input data associated with the user and receive primary input data from the WCD); 
	a control circuit communicatively coupled to the UCD and a primary data store that comprises reference data (a control circuit communicatively coupled to the UCD and a primary data store that comprises reference data); 
	wherein the WCD is configured to transmit the primary input data to the WAP when interrogated via the WAP (wherein the WCD is configured to transmit the primary input data to the WAP when interrogated via the WAP); 
	wherein the WAP is configured to transmit the primary input data and the secondary input data to a secondary data store (wherein the WAP is configured to transmit the primary input data and the secondary input data to a secondary data store); 
	wherein the control circuit is communicatively coupled to the secondary data store and configured to: determine a presence of the user at the location when the userID is  identified in the primary input data (wherein the control circuit is communicatively coupled to the secondary data store and configured to: determine a 
	determine a motion of the user using the primary input data and the secondary input data when the presence of the user at the location is determined (determine a motion of the user using the primary input data and the secondary input data when the presence of the user at the location is determined); 
	determine a position of the user using the secondary input data when the presence of the user is determined (determine a position of the user using the secondary input data when the presence of the user is determined); 
	identify, using a matching algorithm, the reference data that is similar to the primary input data or the secondary input data and thereby determine completion of a user task of the user (identify, using a matching algorithm, the reference data that is similar to the primary input data or the secondary input data and thereby determine completion of a user task of the user); and 
	transmit, via a communications device communicatively coupled to the control circuit, a notification to the UCD for conveyance via the user interface when completion of the user task is determined (transmit, via a communications device communicatively coupled to the control circuit, a notification to the UCD for conveyance via the user interface when completion of the user task is determined).

	Similarly, comparing independent claim 11 including its dependent claims with independent claim 7 including its dependent claims of U.S. Patent No. 10, 893, 391 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 10, 893, 391 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 10, 893, 391.  
Allowable Subject Matter

Claim 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a system for tracking and monitoring persons includes a user computing device (“UCD”) that includes a user interface; a wearable computing device (“WCD”) that is worn by a user and generates primary input data associated with the user that includes a userID of the user; a wireless access point (“WAP”) positioned at a location, communicatively coupled to the WCD, configured to generate secondary input data associated with the user and receive primary input data from the WCD; and a control circuit communicatively coupled to the UCD and a primary data store that includes reference data. The WCD transmits the primary input data to the WAP. The WAP transmits the primary input data and the secondary input data to a secondary data store. The control circuit determines the presence, motion, as well as 
	The closest prior art of record fail to teach the limitation of “wherein the WAP is configured to transmit the primary input data and the secondary input data to a secondary data store; wherein the control circuit is communicatively coupled to the secondary data store and configured to: determine a presence of the user at the location when the userID is identified in the primary input data; determine a motion of the user using the primary input data and the secondary input data when the presence of the user at the location is determined; determine a position of the user using the secondary input data when the presence of the user is determined; identify, using a matching algorithm, the reference data that is similar to the primary input data or the secondary input data and thereby determine completion of a user task of the user; and transmit, via a communications device communicatively coupled to the control circuit, a notification to the UCD for conveyance via the user interface when completion of the user task is determined”.
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 11 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.

Thomas Pub. No. US 20180025605 A1 teaches a digital wearable monitoring device with dual locking system allows parents to monitor and locate a missing or wandering child. The monitoring device is secured to a child and can be removed through biometric signatures of a parent or authorized guardians. The monitoring device is preferred to be a wrist strap; however, the present invention may take the form of a belt, necklace, bracelet, earring, or any other applicable clothing accessory. The monitoring device includes a tactile sensor and at least one input device. The tactile sensor allows the wearer to write, draw, or tap a message to be processed and transmitted to a parent or authority. A location device then allows the parent or authority to locate and rescue the wearer.
Devdas et al. Pub. No. US 20180322759 A1 teaches a method for detecting breach events by residents of an assisted living facility includes: defining an access perimeter containing a first space and excluding a second space within a facility, the first space and the second space separated by a door; assigning the first individual 
Chao et al. Patent No. US 9058702 B2 teaches a methods and devices are described for providing localized secure navigation in conjunction with near field communication access control systems. In one potential embodiment, a mobile device such as a cell phone may communicate with a door access control point using near field communication to receive location access system information. The mobile device may then authorize download and execution of a local secure navigation module from a location access system using the location access system information for use in receiving location assistance data, based on an authentication level associated with the mobile device. Such location assistance data may be used by the local secure navigation module to provide location assistance when the mobile device is in a secure location. The location of the mobile device may then be tracked using at least the location assistance data and the communication with the door access control point.
Proud Pub. No. US 20130285836 A1 teaches a system for using telemetry data based on a user habit information includes one or more sensors coupled to a wearable device that has a unique user ID, and acquires user information selected from of at least one of, a user's activities, behaviors and habit information. The wearable device 
Pi Pub. No. US 20180151054 A1 teaches A method and system for user hand washing compliance is described. An exemplary embodiment of the method may comprise the steps of: receiving a request from a user to enter a hand-washing-compliance-area, wherein the request is received by an entry-sensor; the entry-sensor may cause initiation of a hand-washing-cycle log entry; releasing water from a washer for pre-rinsing hands of the user; releasing soap from a soap-dispenser for soaping the hands of the user; releasing water from the washer to rinse the soaped hands of the user; and providing a means-to-dry-hands from a hand-dryer for drying the hands of the user. The user may initiate each step with a user-transmitter based on physical proximity and/or by appropriate hand-gestures before a gesture-recognition-camera. Upon the user initiating each step, the gesture-recognition-camera optionally records each step. And at least one server may receive said recordings and validate each step as compliant or non-compliant.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically wherein the WAP is configured to transmit the primary input data and the secondary input data to a secondary data store; wherein the control circuit is communicatively coupled to the secondary data store and configured 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halkka et al. Pub. No. US 20090054068 A1 - Context based connectivity for mobile devices
Thomas Pub. No. US 20180025605 A1 - Digital Wearable Monitoring Device with Dual Locking System
Devdas et al. Pub. No. US 20180322759 A1 - METHOD FOR DEFINING ACCESS PERIMETERS AND HANDLING PERIMETER BREACH EVENTS BY RESIDENTS OF AN ASSISTED LIVING FACILITY
	Chao et al. Patent No. US 9058702 B2 - Method for securely delivering indoor positioning data and applications
	Proud Pub. No. US 20130285836 A1 - System using wearable device with unique user ID and telemetry system

	Pi Pub. No. US 20180151054 A1 - METHOD AND SYSTEM FOR HAND WASHING COMPLIANCE

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAR N. SIVJI
Primary Examiner
Art Unit 2647


/NIZAR N SIVJI/Primary Examiner, Art Unit 2647